Title: To Alexander Hamilton from James McHenry, 15 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Dr. Sir
            15th April 1799
          
          Mr Rhea has this moment put into my hands the inclosed, being copy of the contract for Woodbury. This closes the contracts for the state of Jersey. The Cloathing for Jersey is in readiness, buttons excepted which are under way
          yours
          
            James McHenry
          
          
            will it not be proper to furnish the Lt. Col Ogden with copies of the contracts?
          
        